Citation Nr: 1707282	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability, to include mechanical strain and as secondary to a low back disability and a right his disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability and a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1986, from November 1997 and April 1999 and from April 2006 to February 2008.

These issues come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Original jurisdiction now resides with the RO in Seattle, Washington.

In March 2014, the Board remanded the claim for the Veteran to be scheduled for a hearing in Washington rather than Indiana.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The claim was again before the Board in June 2015.  Additional development is needed before it can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran wrote in July 2011 that carrying supplies, walking and standing in full gear, and heavy lifting during her deployment to Afghanistan between 2006 and 2007 accelerated the disability in her low back and hips beyond the natural aging process.  She wrote in June 2012 that left hip pain began during service and she now also has pain in the right hip

The Veteran testified at the April 2015 Board hearing that she did not have problems prior to active duty with her hips or her back.  She indicated that after deployment to Afghanistan, she began to experience pain in these areas.  The Veteran explained that currently she experiences pain that alternates between her left and right hips.  She had to do a lot of heavy lifting while in Afghanistan and felt that such activity caused the current disabilities in her hips and her back.  The Veteran further testified that she was a light wheel diesel mechanic and that her jobs while deployed involved picking up supplies.  She also did a lot of prolonged standing and walking in full gear, which added 40 to 50 pounds of additional weight.  There were uneven, non-paved roads that she walked on, and her balance was thrown off by the additional weight she was carrying.  The Veteran indicated that while deployed she saw an acupuncturist three or four times, although those records do not appear in her claims file.  Her husband testified that he had been married to the Veteran for 32 years and that she had not experienced pain prior to serving in Afghanistan.  He explained that after she returned from deployment, she would experience flare-ups of shooting pain through her hip, down her leg, and to her foot.  The Board notes that the Veteran's deployment to Afghanistan was during her final period of active service.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

Upon review of the record, it is not clear that the Veteran sought any treatment for back concerns prior to her third period of active service, and the record suggests that continuing back pain started while on active duty.  Since there is not clear and unmistakable evidence that a low back disability existed prior to when the final period of active service began in April 2006, the Board finds that the Veteran did not have a low back disability prior to this period of active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
The Veteran had a VA examination in October 2015.  The examiner opined that it was less likely than not that the back condition was aggravated by service and that it was more likely aggravated by her civilian work between November 2003 and April 2006.  The job included bending and moving large amounts of luggage and golf clubs.  Probative value cannot be given to the VA examiner's opinion because the record does not show that a low back disability existed prior to the final period of active service.  Therefore, the Veteran must be scheduled for another VA examination before the claim can be decided on the merits.

In regards to the claim for service connection for hip disabilities, the June 2015 Board remand asked the VA examiner's opinion to include whether any diagnosed hip disability is related to a low back disability on a secondary basis.  The resolution of the claim of service connection for a low back disability may therefore impact whether the Veteran is entitled to service connection for a hip disability.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's claims for service connected for hip disabilities would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).   In addition, the June 2015 examiner's opinion did not include whether a hip disability was aggravated by a back disability or a disability of the other hip.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).
 
VA treatment records to May 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
May 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2015 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to assess the nature and etiology of any current disabilities of the lumbar spine.  The claims file must be made available to the examiner for review.  Any testing deemed necessary to provide accurate diagnoses of current disabilities must be administered, to include MRIs and/or x-rays to confirm the presence of or nature of degenerative changes in the lumbar spine.

After examination and a review of the claims file, to include the Veteran's service treatment records and any post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disabilities had onset in or are related to her military service.

The examiner providing the back examination should note the presence of multiple diagnoses during and after service, to include degenerative disc disease, stenosis and hypertrophy.  The examiner must, to the extent possible, identify which disability/disabilities were present in service to the present time, if any.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In stating an opinion, the examiner should assume that a low back disability did not exist prior to the period of service that began in April 2006.  A discussion of the underlying reasons for all opinions expressed must be included in each reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  

If the examiner unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  

3.  Schedule the Veteran for a VA examination to assess the nature and etiology of any current disabilities of the left and the right hips.  The claims file must be made available to each examiner for review.  Any testing deemed necessary to provide accurate diagnoses of current disabilities must be administered.

After examination and a review of the claims file, to include the Veteran's service treatment records and any post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right and hip disabilities had their onset in or are related to her military service. 

The examiner who provides an examination of the Veteran's hips should also opine as to whether it is at least as likely that the disability/disabilities in one or both hips were caused and/or aggravated by a low back disability and/or a disability in the other hip.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in each reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate. 

If the examiner unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.

4.  Thereafter, the RO should readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




